DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 – 8 and 14 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 – 3, 9 – 13, and 19 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juha Iso-Sipila et al. (WO/2020/193966).

With respect to claims 1 and 10, Iso-Sipila teaches:
receiving formatted input data, the formatted input data comprising a plurality of data units organized into a plurality of organizational units (see paragraph [0021], where, a portion of text is received, the classification model determines if entities are present to determine entity labels);
retrieving classifiable data from a first one of the organizational units (see paragraph [0021], where, a portion of text is received, the classification model determines if entities are present to determine entity labels);
sending the classifiable data to a classifier, the classifier configured to perform a character-level classification and output a label from a predetermined set of labels (see paragraphs [0022] and [0023], for character level classification and labeling);
receiving a label for the classifiable data from the classifier (see paragraph [0130], where the label is received); and
assigning the label to the first one of the organizational units (see paragraph [0151], where labels are assigned).
With respect to claims 2 and 12, Iso-Sipila teaches:
wherein the data units are cells in a table and the organizational units are rows or columns in the table (see paragraph [0124], for a table with rows).
With respect to claims 3 and 13, Iso-Sipila teaches:
wherein the classifier is configured to extract information at a sub-data-unit level (see paragraph [0113], where extraction is performed at the sub data level, data representative of a set of entities).
With respect to claims 9 and 19, Iso-Sipila teaches:
wherein sending the classifiable data to the classifier comprises selecting a subset of the data units within the first organizational unit and sending only the subset of the data units to the classifier (see paragraph [0113], where extraction is performed at the sub data level, data representative of a set of entities).
With respect to claims 10 and 20, Iso-Sipila teaches:
creating a character embedding from the classifiable data, wherein sending the classifiable data to the classifier comprises sending the character embedding to the classifier (see paragraph [0022], for character embedding the data).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	December 5, 2022